Per curiam.
This is an election contest challenging the eligibility of appellee to election to the office of State Representative, District 92, for failure to meet the residency requirements *759of the Act of 1974 (Ga. L. 1974, pp. 16, 69). The trial court dismissed the contest for lack of jurisdiction.
Argued January 22, 1975
Decided February 19, 1975.
Oscar N. Persons, Paul Copenbarger, L. Martelle Layfield, for appellants.
Hirsch, Beil & Partin, Milton Hirsch, John F. Partin, Jacob Beil, Richard Y. Bradley, for appellee.
Arthur K. Bolton, Attorney General, Dorothy Y. Kirkley, Assistant Attorney General, amicus curiae.
It appearing that appellee has been seated by the House of Representatives this appeal is moot.

Appeal dismissed.


All the Justices concur. Hill, J., disqualified.